   Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 1 of 27




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION


TEXAS, et al.,                              )
                                            )
     Plaintiffs,                            )
                                            )
v.                                          )
                                            )   Case No. 3:21-cv-00065
JOSEPH R. BIDEN, JR., in his official       )
capacity as President of the United States, )
et al.,                                     )
                                            )
     Defendants.                            )
                                            )



        BRIEF OF THE ATTORNEY GENERAL OF SASKATCHEWAN
                        AS AMICUS CURIAE



Yasser A. Madriz                                Michael Francisco
MCGUIREWOODS LLP                                John S. Moran
600 Travis Street, Suite 7500                   MCGUIREWOODS LLP
Houston, TX 77002                               888 16th Street, N.W., Suite 500
Tel: (832) 255-6361                             Washington, DC 20006
Fax: (713) 571-9652                             Tel: (202) 857-1700
ymadriz@mcguirewoods.com                        Fax: (202) 857-1737
                                                mfrancisco@mcguirewoods.com
Andrew F. Gann, Jr.                             jmoran@mcguirewoods.com
MCGUIREWOODS LLP
800 East Canal Street                           Attorneys for the Attorney General of
Richmond, VA 23219                              Saskatchewan
Tel: (804) 775-1643
Fax: (804) 775-1061
agann@mcguirewoods.com
      Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 2 of 27




                                        TABLE OF CONTENTS

                                                                                                                  Page
STATEMENT OF THE ISSUES .....................................................................1
INTRODUCTION AND SUMMARY OF THE ARGUMENT ..............1
ARGUMENT .........................................................................................................2
I.       THE PERMITTING AND CONSTRUCTION OF THE KEYSTONE
         XL PIPELINE IS AN IMPORTANT MATTER OF FOREIGN
         COMMERCE. ................................................................................................2
         A.      Pipeline capacity is necessary to support the sale of oil and gas
                 from Saskatchewan to the United States and other foreign
                 markets. ................................................................................................3
         B.      Oil and gas represent an important sector of commerce between
                 Canada and the United States. ..............................................................6
II.      CANCELLATION OF THE KEYSTONE XL PIPELINE HAS
         ADVERSE CONSEQUENCES FOR SASKATCHEWAN. .........................8
         A.      Upsetting Existing Reliance Interests for Tax and Royalty
                 Revenue. ...............................................................................................8
         B.      Upsetting Reliance Interests for First Nations. ..................................10
         C.      Effects on the Oil & Gas Sector. ........................................................12
         D.      Effects on Other Industries. ................................................................13
         E.      Environmental Care............................................................................15
III.     A STABLE AND PREDICTABLE PROCESS FOR APPROVING
         TRANS-BORDER PIPELINE PROJECTS IS IMPORTANT FOR
         THE FUTURE OF FOREIGN COMMERCE. ............................................16
CONCLUSION ...................................................................................................21




                                                            i
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 3 of 27




                                    TABLE OF AUTHORITIES

                                                                                                          Page(s)

Cases

Am. Rice, Inc. v. Arkansas Rice Growers Co-op. Ass’n,
  532 F. Supp. 1376 (S.D. Tex. 1982) ..................................................................... 8

Michigan v. Enbridge Energy Ltd.,
  No. 1:20-cv-01142 (W.D. Mich. Filed May 11, 2021) ........................................ 8

Statutes

Temporary Payroll Tax Cut Continuation Act of 2011,
  Pub. L. No. 112-78, 125 Stat. 1280 .................................................................... 18

Constitutional Provisions

U.S. CONST., Article I, § 8, cl. 3 ................................................................................ 2

Other

American Petroleum Institute, “Cross Border Petroleum Liquids
  Trade Study,” ICF (April 6, 2021),
  https://www.api.org/-/media/Files/News/2021/04/ICF_Cross_
  Border_Analysis_Key_Takeaways.pdf ................................................................ 7

“Application for Special Permit to Design, Construct and Operate
  Proposed NPS 36-inch TransCanada Keystone XL Pipeline Project
  at 80% Specified Minimum Yield Strength (SMYS),” (Oct. 10,
  2008),
  https://www.regulations.gov/document/PHMSA-2008-0285-0001 ................... 18

Art Hovey, “TransCanada Proposes Second Oil Pipeline,” Lincoln
   Journal-Star (June 12, 2008),
   https://www.rigzone.com/news/oil_gas/a/149226/TransCanada_Pr
   oposes_Second_Oil_Pipeline/ ............................................................................ 17

Balwinder Nimana, et. al., Life Cycle Analysis of Bitumen
   Transportation to Refineries by Rail and Pipeline,
   51 J. of Envt’l Sci. & Tech. 680 (2016).............................................................. 15



                                                         ii
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 4 of 27




Canada, “Railway Investigation Report R12D0054” (July 6, 2013),
  https://www.tsb.gc.ca/eng/rapports-
  reports/rail/2013/r13d0054/r13d0054.html ........................................................ 16

CAPP, “2019 Crude Oil Forecast, Markets and Transportation,”
  https://www.capp.ca/wp-content/uploads/2019/11/2019_Crude_
  Oil_Forecast_Markets_and_Transportation-338794.pdf ..................................... 5

CBC News, “5 more victims identified in Lac-Mégantic,” Jul. 17,
  2013, https://www.cbc.ca/news/canada/montreal/5-more-victims-
  identified-in-lac-m%C3%A9gantic-1.1306473 .................................................. 16

Department of State, “Final Environmental Impact Statement for the
  Proposed Keystone XL Project; Public Meetings,”
  76 Fed. Reg. 53,525 ............................................................................................ 18

Department of State, “Final Environmental Impact Statement for the
  Proposed Keystone XL Project,”
  76 Fed. Reg. 55,155 ............................................................................................ 18

Department of State, “In the Matter of the Keystone XL Pipeline,”
  77 Fed. Reg. 5,614 .............................................................................................. 18

Department of State, “Notice of 30 Day Public Comment Period
  Regarding the National Interest Determination for TransCanada
  Keystone Pipeline, L.P.’s Presidential Permit Application,”
  79 Fed. Reg. 6,984 .............................................................................................. 19

Department of State, “Notice of Issuance of a Presidential Permit to
  TransCanada Keystone Pipeline, L.P.,”
  82 Fed. Reg. 16,467 ............................................................................................ 19

Department of State, Media Note, “Denial of Keystone XL Pipeline
  Application” (Jan. 18, 2012),
  https://2009-2017.state.gov/r/pa/prs/ps/2012/01/181473.htm ............................ 18

Executive Order 13,990, “Protecting Public Health and the
  Environment and Restoring Science to Tackle the Climate Crisis,”
  86 Fed. Reg. 7,037 (published Jan. 25, 2021) .................................................... 20




                                                         iii
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 5 of 27




Government of Saskatchewan, “Summary of Financial Statements,”
  1 Public Accounts 2019–20,
  https://publications.saskatchewan.ca/#/categories/4518 .................................... 10

Media Advisory, “TC Energy and Natural Law Energy sign historic
  MOU facilitating one of the largest Indigenous equity investments
  of its kind in North American infrastructure” (Sept. 29, 2020),
  https://www.tcenergy.com/announcements/2020/2020-09-29-tc-
  energy-and-natural-law-energy-sign-historic-mou-facilitating-one-
  of-the-largest-indigenous-equity-investments-of-its-kind-in-north/ .................. 11

Presidential Memorandum, “Construction of the Keystone XL
   Pipeline,”
   82 Fed. Reg. 8,663 .............................................................................................. 19

Presidential Memorandum, “Implementing Provisions of the
   Temporary Payroll Tax Cut Continuation Act of 2011 Relating to
   the Keystone XL Pipeline Permit,”
   77 Fed. Reg. 5,677 .............................................................................................. 18

Presidential Permit, “Authorizing TransCanada Keystone Pipeline,
   L.P., to Construct, Connect, Operate, and Maintain Pipeline
   Facilities at the International Boundary Between the United States
   and Canada,”
   84 Fed. Reg. 13,101 ............................................................................................ 20

Saskatchewan Bureau of Statistics, Ministry of Finance, “Economic
   Review 2019,” (Mar. 2021),
   https://publications.saskatchewan.ca/api/v1/products/86384/format
   s/127631/download ............................................................................................. 14

Saskatchewan Hansard (Debates and Proceedings),
   N.S. Vol 59, No. 44A (April 18, 2018), at 3934,
   http://docs.legassembly.sk.ca/legdocs/Legislative%20Assembly/H
   ansard/28L2S/180418Debates.pdf ...................................................................... 14

Secretary John Kerry, Press Statement, “Keystone XL Pipeline Permit
   Determination” (Nov. 6, 2021),
   https://2009-2017.state.gov/secretary/remarks/2015/11/249249.htm ................ 19

S.1, Keystone XL Pipeline Approval Act, 114th Cong. (2015),
   https://www.congress.gov/bill/114th-congress/senate-bill/1 ............................. 19

                                                          iv
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 6 of 27




Saskatchewan, “Saskatchewan Agriculture Exports 2019,” (June
   2020),
   https://publications.saskatchewan.ca/api/v1/products/107051/forma
   ts/119926/download ........................................................................................... 14

The Washington Post (Jan. 8, 2016),
  https://www.washingtonpost.com/news/monkey-
  cage/wp/2016/01/08/transcanada-is-suing-the-u-s-over-obamas-
  rejection-of-the-keystone-xl-pipeline-the-u-s-might-lose/ ................................. 19

White House, “Statement by the President on the Keystone XL
  Pipeline” (Nov. 6, 2015),
  https://obamawhitehouse.archives.gov/the-press-
  office/2015/11/06/statement-president-Keystone-XL-pipeline .......................... 19

White House, “Statement by the President on the State Department’s
  Keystone XL Pipeline Announcement” (Nov. 10, 2011),
  https://obamawhitehouse.archives.gov/the-press-
  office/2011/11/10/statement-president-state-departments-keystone-
  xl-pipeline-announcement .................................................................................. 18




                                                         v
   Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 7 of 27




                          STATEMENT OF THE ISSUES
       Amicus Curiae takes no position on the merits on the legal issues to be decided by the Court

but agrees with the Plaintiffs’ presentation of the issues to be decided.


                          INTRODUCTION
                   AND SUMMARY OF THE ARGUMENT
       The decision to cancel the permit for the Keystone XL Pipeline will be detrimental

to the interests of Saskatchewan and its citizens. The Minister of Justice and Attorney

General of Saskatchewan, Hon. Gordon Wyant, Q.C., respectfully submits this amicus

curiae brief to advise this Court of Saskatchewan’s interests, including international

commerce concerns at issue in the case.

       This brief helps explain the international impact of this dispute and highlights the

foreign and international commerce concerns at stake. The Province of Saskatchewan has

a population of 1,174,000 and shares a border of 393 miles with the United States. If

Keystone XL does not operate as planned, there would be disruption, including long-term

increased transit costs and diminished energy security. The alternatives will likely force

oil transit away from a relatively safe, low-carbon, environmentally sound pipeline

transportation to other means of transportation, including rail, which are relatively less safe

and have greater environmental impact.

       The cancelation of the Keystone XL Pipeline will impose significant harm to

Saskatchewan, including the loss of thousands of future jobs and millions of dollars of

government revenue, as well as billions of dollars in lost economic activity. The Keystone

XL Pipeline would have allowed for safe, reliable transit of substantial volume of oil


                                                  1
     Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 8 of 27




through Saskatchewan, ultimately delivered to refineries in Texas. The international

infrastructure would have provided additional capacity to bring natural resources from

Saskatchewan to market.        Canceling the pipeline will bring substantial harm to

Saskatchewan and is profoundly unsettling for the stable, free flow of commerce between

sovereign nations. Given the vital importance of the Keystone XL Pipeline to the interests

of Saskatchewan, amicus curiae supports the Plaintiffs and urges the Court to act in a

manner that will ensure that the Keystone XL Pipeline project is allowed to proceed.


                                    ARGUMENT
I.      THE PERMITTING AND CONSTRUCTION OF THE KEYSTONE XL
        PIPELINE IS AN IMPORTANT MATTER OF FOREIGN COMMERCE.

        The substantive claims in this case arise under the laws and Constitution of the

United States. Saskatchewan does not take a position on the proper interpretation or

application of U.S. law. Saskatchewan nevertheless believes that its perspective can aid

the Court in adjudicating the important issues in this case concerning the permit to

construct the trans-border Keystone XL Pipeline.

        In particular, the Plaintiff States have raised the issue in this case whether the

permitting decision for the Keystone XL Pipeline falls within the authority of the U.S.

Congress “[t]o regulate Commerce with foreign Nations, and among the several States, and

with the Indian Tribes,” U.S. CONST., art. I, § 8, cl. 3, and if so, whether the decision by

President Joseph R. Biden, Jr. to revoke the permit is lawful. Saskatchewan believes the

decision of the United States on whether to allow construction of the Keystone XL Pipeline

specifically, and the construction of trans-border pipelines between the U.S. and Canada


                                             2
   Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 9 of 27




more generally, presents a vitally important question concerning the regulation of foreign

commerce.

       A.     Pipeline capacity is necessary to support the sale of oil and gas from
              Saskatchewan to the United States and other foreign markets.

       Saskatchewan is a land-locked province.         As reflected in the map below,

Saskatchewan is bordered to the north by the Northwest Territories, to the west by Alberta,

to the east by Manitoba, and to the south by the U.S. States of Montana and North Dakota

along the 49th parallel:




                                            3
  Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 10 of 27




Given its geography, Saskatchewan relies on overland options to export resources.

      Oil and gas represents the largest industrial sector in Saskatchewan and account for

approximately 15% of GDP. In 2019, it accounted for about $12.7 billion (CAD) of its

GDP. Southern Saskatchewan has four major production areas for oil and gas:




The Lloydminster area is located in the west-central portion of the province, bordering

Alberta; the Kindersley area lies south of Lloydminster, also bordering Alberta; the Swift

Current area lies south of Kindersley in the south-west corner of the province, bordering

Alberta and Montana; and the Estevan area is located in the south-east corner of the

province, bordering Manitoba and North Dakota.



                                            4
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 11 of 27




       Pipelines represent the most efficient, cost-effective, and environmentally sound

way to transport oil resources from land-locked Saskatchewan to foreign markets in the

United States and beyond. Today, the supply of oil in Saskatchewan and neighboring

Alberta far exceeds the combined capacity of local refineries and existing pipelines in

Western Canada. A 2019 study by the Canadian Association of Petroleum Producers

(CAPP) projected that the pipeline-capacity shortage will only continue to grow without

additional pipeline capacity.1

       The Keystone XL Pipeline represented a critical piece of the long-term solution for

Saskatchewan. In a direct way, oil producers in Saskatchewan would gain greater and

easier access to existing pipeline infrastructure that transports oil to the Gulf Coast of the

United States. For instance, a substantial portion of the oil produced in the Lloydminster

area is transported through the Saskatchewan Gathering System and the Mainline System

to Hardisty Terminal in Alberta. It is possible to transport oil from Hardisty Terminal to

the Gulf Coast through an interlocking series of pipelines. But Keystone XL promised a

much more direct route and, just as importantly, additional capacity.

       In a less direct way, Keystone XL also represented a critical piece of the long-term

solution for Saskatchewan because it promised to alleviate bottlenecking at Hardisty

Terminal, which is Canada’s premier shipping hub, and in the Great Lakes and Midwest

region of the United States. At present, Western Canadian producers do not have many



1
   CAPP, “2019 Crude Oil Forecast, Markets and Transportation,” available at
https://www.capp.ca/wp-content/uploads/2019/11/2019_Crude_Oil_Forecast_Markets_
and_Transportation-338794.pdf

                                              5
  Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 12 of 27




meaningful alternative markets beyond the Great Lakes and Midwest, but that region lacks

sufficient local demand based on the available refineries, storage capacity, and access to

additional pipelines for egress.    This bottleneck leads to significant challenges for

efficiently bringing Western Canadian oil to market. Not only would Keystone XL provide

additional transportation capacity, which is sorely needed in Western Canada, but it would

also provide greater access to the Gulf Coast region, which does not suffer from the same

capacity limitations.   For example, in 2019, the lack of access to tidewater cost

Saskatchewan producers roughly $1.9 billion in lost revenue and cost the Government of

Saskatchewan about $130 million in lost taxes, royalties, and other revenue.

      The potential benefits for Saskatchewan’s producers if the Keystone XL Pipeline is

fully operational are substantial. Increased market access for Saskatchewan oil liquids

would almost certainly yield higher prices. Those higher prices would, in turn, provide for

increased royalties and tax revenues for the provincial government.

      As Saskatchewan’s experience shows, whether to allow the construction of a trans-

border pipeline—Keystone XL specifically or other future projects more generally—is a

matter of critical importance to the regulation of commerce between the United States and

foreign countries. And in this case, the foreign commerce at issue is not just limited to

commerce between the United States and Canada.

      B.     Oil and gas represent an important sector of commerce between Canada
             and the United States.

      The petroleum liquids sector has accounted for a substantial portion of all trade

between the United States and Canada, according to analysis for the American Petroleum



                                            6
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 13 of 27




Institute by consultants at ICF.2 The total trade has doubled over the past decade from 2.75

million barrels a day to 5.5 million barrels a day in 2019. This trade represents between

$59 billion and $126 billion a year, which represents between 10% and 20% of total U.S.-

Canada trade in goods. By way of reference, this trade in 2019 ($96 billion) represents

nearly as much as the total trade in vehicles between the two nations ($102 billion) in the

same year.

       Due to the geography of Western Canada, a substantial volume of crude oil can

reach the Midwest and Gulf Coast of the United States by pipeline, rail, and vessel with

greater ease than it can reach eastern Canada. In particular, these imports have contributed

to the United States’ ability to decrease its reliance on OPEC crude oil, where U.S. imports

from OPEC have fallen by 70% over the past decade. Even with current pipeline capacity

constraints, Canadian crude oil represented 66% of oil in the Midwest United States region

and 49% of oil in the Rocky Mountain region. As of 2019, some 75% of Canadian oil

production was exported to the U.S. market. With heavy crude oil in particular, Canadian

exports in 2019 accounted for 50% of the U.S. supply. The sheer volume of oil exports

from Canada to the United States has important implications for commerce between

Canada and the United States as well as countries who import from the United States

through the ports of the Gulf Coast or otherwise.




2
 American Petroleum Institute, “Cross Border Petroleum Liquids Trade Study,” ICF
(April 6, 2021), available at https://www.api.org/-/media/Files/News/2021/04/ICF_Cross_
Border_Analysis_Key_Takeaways.pdf (last visited August 29, 2021).

                                             7
  Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 14 of 27




II.    CANCELLATION OF THE KEYSTONE XL PIPELINE HAS ADVERSE
       CONSEQUENCES FOR SASKATCHEWAN.

       The prospect that the Keystone XL Pipeline will not be built has serious

ramifications for Saskatchewan in the near and long term.

        To start, there are significant reliance interests in Saskatchewan that will be

undermined if the project is not completed. Saskatchewan also anticipates a significant

long-term impact on its oil and gas sector, with likely spill-over effects in other commercial

industries that are important to Saskatchewan. And there are also spill-over effects for the

environment.

       Saskatchewan raises these adverse effects to inform the Court’s understanding of

the commercial importance of the Keystone XL project and to assist the Court in evaluating

the interests at stake in this litigation. Cf. Am. Rice, Inc. v. Ark. Rice Growers Co-op. Ass’n,

532 F. Supp. 1376, 1389 (S.D. Tex. 1982) (holding that “the public interest is served by

enjoining [harms] which occur within that commerce subject to the lawful regulation of

Congress”), aff’d, 701 F.2d 408 (5th Cir. 1983); see also Br. of Amicus Curiae The

Government of Canada, in Michigan v. Enbridge Energy Ltd., No. 20-cv-1142 (W.D.

Mich.), filed May 11, 2021 (describing Canada’s interest in preventing an international

pipeline from being shut down).

       A.      Upsetting Existing Reliance Interests for Tax and Royalty Revenue.

       There has already been significant investment in Saskatchewan related to Keystone

XL—for the Province itself, for its citizens, for First Nations, and for the companies who

do business in the Province. The prospect that Keystone XL will not be completed has



                                               8
  Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 15 of 27




already started to upset those expectations.

       The Government of Saskatchewan has a strong interest in the completion and

operation of the pipeline, which would have long-term beneficial impacts on the

Saskatchewan economy, including both direct and indirect benefits to the residents of

Saskatchewan.

       The reliance interests of Saskatchewan’s citizens are varied, ranging from those

whose jobs and livelihoods were closely tied to the completion of the Keystone XL project

to the province’s citizenry as a whole, who stood to benefit from the project in the forms

of tax revenue, royalties and surcharges, and long-term increases in the value of

Saskatchewan’s natural resources in international markets.

       In particular, the financial benefits from Saskatchewan’s oil and gas sector are

directly infused into the Province’s social services, infrastructure and economy through

royalties, a variety of provincial taxes, and municipal taxes and fees. This critical sector

also provides substantial economic benefits through increasing direct and indirect

employment as well as spending on goods and services. This economic activity flows

through to associated and complementary businesses connected to Saskatchewan’s oil and

gas sector.

       In the 2019-2020 fiscal year, oil and gas production contributed $684.9 million in

crown royalties, freehold production tax, and crown land sale revenue to the provincial

government. Over the last three years, Saskatchewan’s oil and gas sector directly paid

between $300 million to $400 million annually in various taxes. The sector also produced

other significant sources of government revenue from fuel taxes, surface lease rentals,


                                               9
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 16 of 27




direct, indirect and induced personal income taxes, and increased provincial and corporate

income taxes from businesses throughout Saskatchewan that benefit from a heathy oil and

gas sector. In addition, the oil and gas sector is a major customer base for the Crown

Corporations in Saskatchewan, particularly SaskPower and SaskEnergy/TransGas, which

contribute significant additional revenues to the Government of Saskatchewan through

dividend payments. Further, the oil and gas sector contributes a large volume of municipal

taxes and fees.3

       Saskatchewan’s tax system is sensitive to the price that Saskatchewan oil producers

receive for their product at the well-head, meaning after transportation costs have been

accounted for. The higher the price of oil that Saskatchewan oil producers receive for the

sale of their product (net transportation costs), the higher the revenue to the government.

This is significant in the context of available pipeline transportation relative to other forms

of transportation, such as crude-by-rail or trucking, with both scenarios resulting in higher

pipeline tolls or depressed prices. As just one example, without increased pipeline

capacity, it is possible for well-head oil prices to depress from producers being forced to

sell at a discount in secondary markets. That would result in decreased revenue to the

provincial government.

       B.     Upsetting Reliance Interests for First Nations.

       The Keystone XL project also generated significant reliance interests for the



3
 Government of Saskatchewan, “Summary of Financial Statements,” 1 Public Accounts
2019–20 at 74, available at https://publications.saskatchewan.ca/#/categories/4518 (last
visited Sept. 3, 2021).

                                              10
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 17 of 27




province’s First Nations (Indigenous bands). As has been reported, in 2020, TC Energy

and Natural Law Energy (NLE), a Treaty alliance of First Nations, reached an agreement

for a long-term equity investment in the Keystone XL Pipeline.4 This MOU had support

from five of the First Nations in Saskatchewan and Alberta. NLE agreed to an equity

investment of up to $1 billion in the Keystone XL pipeline. According to Alvin Francis,

Chief of Nekaneet First Nation (located in Saskatchewan) and president of NLE: “This is

a historical moment for First Nations and TC Energy.          It’s going to benefit many

generations to come. Thirty to forty years from now, Nekaneet First Nation members will

see opportunities through this definitive agreement by creating inter-generational wealth

for many generations to come.”5 If Keystone XL were to be fully operational, the benefits

to First Nations would be substantial. In general, the energy industry spins off employment

and business opportunities across Saskatchewan—including for many local and Indigenous

communities—and is essential to the social and economic well-being of the Province.

       Finally, the fate of the Keystone XL Pipeline is important not only to the companies

who have already done business in Saskatchewan in connection with the project, but also

to any company who might consider spending time, energy, and resources on a future



4
  Media Advisory, “TC Energy and Natural Law Energy sign historic MOU facilitating
one of the largest Indigenous equity investments of its kind in North American
infrastructure”           (Sept.          29,        2020),         available          at
https://www.tcenergy.com/announcements/2020/2020-09-29-tc-energy-and-natural-law-
energy-sign-historic-mou-facilitating-one-of-the-largest-indigenous-equity-investments-
of-its-kind-in-north/ (last visited Aug. 29, 2021).
5
  Id.; Media Advisory, “TC Energy and Natural Law Energy sign definitive agreement”
(Nov. 17, 2020), available at https://www.tcenergy.com/announcements/2020/2020-11-
17-tc-energy-and-natural-law-energy-sign-definitive-agreement/.

                                            11
  Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 18 of 27




pipeline project in the province. As discussed further below, see Part III infra, the

tumultuous legal history of Keystone XL Pipeline casts a long shadow over future pipeline

projects serving Western Canada and the United States.

       For the United States to prohibit completion of Keystone XL now, and for the U.S.

courts to sanction that prohibition, would upset significant reliance interests and jeopardize

the ability of Saskatchewan and other stakeholders to attract investments in similar projects

in the future.

       C.        Effects on the Oil & Gas Sector.

       The prospect of cancelling the Keystone XL Pipeline threatens adverse

consequences to Saskatchewan’s oil and gas sector, as discussed in Part I supra. Currently,

Western Canada has a significant need for increased pipeline capacity. The Keystone XL

Pipeline represents a significant piece of the long-term solution. Without it, Saskatchewan

producers continue to face apportionment at Hardisty Terminal and bottlenecking in the

Great Lakes and Midwest region of the United States.

       In a very concrete way, blocking the Keystone XL project means effectively

blocking Western Canadian oil from the Gulf Coast region of the United States and from

the significant opportunities for foreign commerce that the region represents. As discussed

above, most Western Canadian oil that is currently transported to the Great Lakes and

Midwest region faces a bottleneck which results in depressed prices. The Keystone XL

Pipeline offered a unique opportunity for Western Canadian oil because it would provide

a “bullet” line from the Hardisty Terminal in Alberta to the Gulf Coast region of the United

States. From there, Western Canadian oil could be transported around the world. This


                                             12
  Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 19 of 27




prospective value could potentially mean the difference of several dollars per barrel on the

wholesale market and in terms of well-head prices as well. See supra, at 6.

       Pipelines offer the best opportunity to export oil and gas from Saskatchewan, but

the inferior next-best alternative is crude-by-rail (CBR), a method by which crude oil is

loaded onto tanker cars that are then affixed to trains and transported to the appropriate

destination. There are many drawbacks to CBR, including those discussed below. But for

producers themselves, the principal drawback is that CBR represents a substantially more

costly method of transporting crude oil compared to pipeline transportation.

       D.     Effects on Other Industries.

       The demand for CBR caused by limited pipeline capacity and the resulting

apportionment has follow-on effects for other important industries in Saskatchewan. Those

industries also rely on rail transport for their exports since Saskatchewan remains a land-

locked province. While CBR represents a significantly more costly alternative to pipeline

transportation for Western Canadian oil and gas, it remains an economical option under

some circumstances. So long as CBR remains an economical option for Saskatchewan

producers—notwithstanding its clear inferiority to pipeline transportation—it will squeeze

out (or at least put economic pressure on) other potential cargo on the same transportation

infrastructure.

       The lack of increased pipeline capacity negatively impacts other industries by

displacing capacity to ship by rail when rail is increasingly used for oil shipment.

Saskatchewan is a farm province that ships substantial quantities of grain and potash by

rail. Because rail is a limited commodity, using rail to ship oil necessarily decreases the


                                             13
    Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 20 of 27




capacity to ship other commodities. The Premier of Saskatchewan, Hon. Scott Moe,

discussed another pipeline project before the Legislative Assembly in 2018 and

emphasized the tension between insufficient pipeline capacity and constricted rail capacity:

       [W]e are willing to do what it takes to ensure the start and the construction
       of that pipeline, Mr. Speaker, to get that energy product in that pipeline, Mr.
       Speaker, to get it off the rail so that we can get our agriculture, our potash,
       our lumber products on the rail, Mr. Speaker. If we are to continue to grow
       our economy, we need access to those ports, Mr. Speaker. We need access to
       that tidewater. We need access to those some 150 countries that we want to
       export products to each and every year.6

Increased use of crude-by-rail will impose pricing challenges for other major Saskatchewan

sectors that are largely reliant on rail. Specifically, a sustained and major increase to crude-

by-rail has negative implications for Saskatchewan’s mining, forestry, manufacturing, and

agriculture sectors’ ability to cost-effectively move their products via rail. For instance:

     Saskatchewan is the world’s largest producer of potash and in 2019 the value
      of potash sales was $6.3 billion; 99 per cent of which is shipped outside the
      Province on rail.7

     Saskatchewan is the world’s largest exporter of canola meal, canola oil, canola
      seed, dry peas, lentils, flax, durum wheat, mustard seed, canary seed and oats,
      and in 2019 exported $12.9 billion in agri-food products, nearly all via rail.8

     Saskatchewan is home to significant forestry and manufacturing sectors,
      which rely on the rail sector to distribute and export product.9

6
  Saskatchewan Hansard (Debates and Proceedings), N.S. Vol 59, No. 44A (April 18,
2018),       at      3934,         available       at http://docs.legassembly.sk.ca/legdocs/
Legislative%20Assembly/Hansard/28L2S/180418Debates.pdf (last visited Sept. 3, 2021).
7
  See Saskatchewan Bureau of Statistics, Ministry of Finance, “Economic Review 2019,”
at 4 (Mar. 2021), available at https://publications.saskatchewan.ca/api/v1/products/86384/
formats/127631/download (last visited Sept. 3, 2021).
8
  See Government of Saskatchewan, “Saskatchewan Agriculture Exports 2019,” at 1 (June
2020), available at https://publications.saskatchewan.ca/api/v1/products/107051/formats/
119926/download (last visited Sept. 3, 2021).
9
  See “Economic Review 2019,” supra, at 28.

                                              14
     Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 21 of 27




These harms to other economic sectors will likely be incurred with the increased crude-by-

rail necessitated by the lack of increased pipeline capacity.

        E.    Environmental Care.

        Finally, cancellation of the Keystone XL project will have negative consequences

for the environment in Saskatchewan and beyond due primarily to sustaining high demand

for CBR. Saskatchewan is also committed to addressing climate change.

        In December 2017, the Government of Saskatchewan announced a comprehensive

climate strategy, Prairie Resilience, which included a goal of a 10% reduction in

greenhouse gas emissions by 2030. 10 A 2016 study by faculty at the Department of

Mechanical Engineering at the University of Alberta highlights the environmental benefits

of transporting crude oil by pipeline as opposed to by rail.11 The researchers modeled the

life cycle emissions for crude oil transported from Alberta—Saskatchewan’s neighboring

province to the West—to refineries in the United States.12 Notably, the study concluded

“that pipeline transportation produced between 61% and 77% fewer GHG emissions than

by rail.”13

        Without increased pipeline capacity, chiefly through the Keystone XL Pipeline,

Saskatchewan’s oil and gas sector will be forced to increasingly rely on the

environmentally dangerous crude-by-rail. The Lac-Mégantic rail disaster in 2013 stands


10
   See generally Saskatchewan.ca/climate-change (last visited August 29, 2021).
11
   See Balwinder Nimana, et. al., Life Cycle Analysis of Bitumen Transportation to
Refineries by Rail and Pipeline, 51 J. of Envt’l Sci. & Tech. 680 (2016).
12
   See id. at 681.
13
   Id. at 680.

                                             15
     Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 22 of 27




as a vivid example of the dangers of crude-by-rail.14 A train loaded with crude oil was left

unattended in a small town in Quebec overnight. The brakes failed and the train started

moving downhill on a slight grade, eventually crashing in the town of Lac-Mégantic,

killing 47 people and destroying the town center:




The derailment and explosion destroyed at least 40 buildings. The disaster resulted in

extensive environmental contamination, with conditions being so toxic that firefighters and

other first responders in the first month were forced to limit work to 15-minute intervals

due to heat and toxic conditions.15

III.    A STABLE AND PREDICTABLE PROCESS FOR APPROVING TRANS-
        BORDER PIPELINE PROJECTS IS IMPORTANT FOR THE FUTURE OF
        FOREIGN COMMERCE.

        In addition to the parties’ merits arguments about the authority of the U.S. President



14
   See generally Transportation Safety Board of Canada, “Railway Investigation Report
R12D0054” (July 6, 2013), available at https://www.tsb.gc.ca/eng/rapports-
reports/rail/2013/r13d0054/r13d0054.html (last visited Sept. 3, 2021).
15
   “5 more victims identified in Lac-Mégantic,” CBC News, Jul. 17, 2013, available at
https://www.cbc.ca/news/canada/montreal/5-more-victims-identified-in-lac-
m%C3%A9gantic-1.1306473.

                                              16
     Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 23 of 27




to revoke the trans-border construction permit, the Court is also now presented with

arguments about whether this litigation is moot—and if so, whether the Court may

nevertheless reach the merits. Saskatchewan does not take a position on the contours of

U.S. law here either. But Saskatchewan does hope that the Court will benefit from its

perspective: that resolution of the issues presented in this case remain vitally important

whether or not Keystone XL is ultimately completed. Whatever happens with Keystone

XL, trans-border pipelines will remain a critical priority for Saskatchewan to facilitate trade

with the United States and other nations. And so long as the permitting process for trans-

border pipeline projects remains a matter of political ping-pong, it will be hard to see any

project through to completion.

        As described above, harms to Saskatchewan and its constituents flow directly from

halting the Keystone XL project.         But other harms flow from the instability and

unpredictability in the permitting process that have plagued Keystone XL and threaten to

hinder future pipeline projects that would cross the U.S.-Canada border.

        Keystone XL’s history illustrates the challenge that any would-be developer of a

trans-border pipeline project can expect to face absent further clarification:

         TransCanada first announced plans for the Keystone XL project more than
          a decade ago in the summer of 2008;16

         A few months later, in the fall of 2008, TransCanada submitted its first
          application to the U.S. State Department for a Special Permit to approve



16
   See Art Hovey, “TransCanada Proposes Second Oil Pipeline,” Lincoln Journal-Star
(June 12, 2008), available at https://www.rigzone.com/news/oil_gas/a/149226/
TransCanada_Proposes_Second_Oil_Pipeline/ (last visited August 29, 2021).

                                              17
     Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 24 of 27




           the extension project;17

         In 2011, the State Department issued a final Environmental Impact
          Statement determining that the project would not have significant adverse
          environmental impacts,18 but nevertheless stated that it could not issue a
          permit without additional information;19

         One month later, in December 2011, the U.S. Congress passed a law
          directing the President either to grant the Special Permit or to report to
          Congress within 60 days why the project was not in the national interest;20

         On January 18, 2012, President Obama issued a presidential memorandum
          rejecting the 60-day deadline as “insufficient” and directing the State
          Department to deny the permit,21 which it did on February 3, 2012;22

         Two years later, in May 2014, TransCanada submitted a new application
          for a Presidential Permit, which the State Department took nearly two years



17
   See TransCanada Keystone Pipeline LP, “Application for Special Permit to Design,
Construct and Operate Proposed NPS 36-inch TransCanada Keystone XL Pipeline Project
at 80% Specified Minimum Yield Strength (SMYS)” (Oct. 10, 2008), available at
https://www.regulations.gov/document/PHMSA-2008-0285-0001 (last visited August 29,
2021).
18
   See Department of State, “Final Environmental Impact Statement for the Proposed
Keystone XL Project; Public Meetings,” 76 Fed. Reg. 53,525 (Aug. 26, 2011); Department
of State, “Final Environmental Impact Statement for the Proposed Keystone XL Project,”
76 Fed. Reg. 55,155 (Sept. 6, 2011).
19
   See Department of State, Media Note, “Denial of Keystone XL Pipeline Application”
(Jan. 18, 2012) (“[O]n November 10, 2011, the Department announced that it could not
make a national interest determination regarding the permit application without additional
information.”), available at https://2009-2017.state.gov/r/pa/prs/ps/2012/01/181473.htm
(last visited Aug. 29, 2021); The White House, “Statement by the President on the State
Department’s Keystone XL Pipeline Announcement” (Nov. 10, 2011), available at
https://obamawhitehouse.archives.gov/the-press-office/2011/11/10/statement-president-
state-departments-keystone-xl-pipeline-announcement (last visited Aug. 29, 2021).
20
   See Temporary Payroll Tax Cut Continuation Act of 2011, § 501, Pub. L. No. 112-78,
125 Stat. 1280.
21
   Presidential Memorandum, “Implementing Provisions of the Temporary Payroll Tax Cut
Continuation Act of 2011 Relating to the Keystone XL Pipeline Permit,” 77 Fed. Reg.
5,677 (published Feb. 3, 2012).
22
   Department of State, “In the Matter of the Keystone XL Pipeline,” 77 Fed. Reg. 5,614-
02 (Feb. 3, 2012).

                                            18
     Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 25 of 27




           to publish for comment;23

         In 2015, the U.S. Congress passed another bill to approve the Keystone XL
          Project, but President Obama vetoed it;24

         Later that year, notwithstanding TransCanada’s request to suspend its
          application, President Obama and the State Department announced that the
          permit was again denied;25

         In June 2016, TransCanada filed a NAFTA claim seeking $15 billion in
          damages over the permit denials;26

         Within days of taking office, on January 24, 2017, President Trump issued
          a presidential memorandum that invited TransCanada Keystone Pipeline,
          L.P. to submit a new application and directed the relevant federal agencies
          to give it expedited consideration;27

         On March 23, 2017, TransCanada was granted a Presidential Permit for
          Keystone XL;28

         Following two years of litigation in U.S. courts, President Trump issued a



23
   See Department of State, “Notice of 30 Day Public Comment Period Regarding the
National Interest Determination for TransCanada Keystone Pipeline, L.P.’s Presidential
Permit Application,” 79 Fed. Reg. 6,984-01 (Feb. 5, 2014).
24
   See S.1 - 114th Congress (2015-2016): Keystone XL Pipeline Approval Act, S.1, 114th
Cong. (2015), https://www.congress.gov/bill/114th-congress/senate-bill/1.
25
    See Secretary John Kerry, Press Statement, “Keystone XL Pipeline Permit
Determination”        (Nov.       6,     2015),        available       at   https://2009-
2017.state.gov/secretary/remarks/2015/11/249249.htm (last visited Aug. 29, 2021); The
White House, “Statement by the President on the Keystone XL Pipeline” (Nov. 6, 2015),
available       at     https://obamawhitehouse.archives.gov/the-press-office/2015/11/06/
statement-president-Keystone-XL-pipeline (last visited Aug. 29, 2021).
26
   See Todd Tucker, “TransCanada is suing the U.S. over Obama’s rejection of the
Keystone XL pipeline. The U.S. might lose,” The Washington Post (Jan. 8, 2016),
available                at              https://www.washingtonpost.com/news/monkey-
cage/wp/2016/01/08/transcanada-is-suing-the-u-s-over-obamas-rejection-of-the-
keystone-xl-pipeline-the-u-s-might-lose/ (last visited Aug. 29, 2021).
27
   Presidential Memorandum, “Construction of the Keystone XL Pipeline,” 82 Fed. Reg.
8,663 (published Jan. 24, 2017).
28
   See Department of State, “Notice of Issuance of a Presidential Permit to TransCanada
Keystone Pipeline, L.P.,” 82 Fed. Reg. 16,467-02 (published April 4, 2017).

                                            19
     Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 26 of 27




            new permit for Keystone XL on March 29, 2019;29 and

          Then, on his first day in office in 2021, President Biden revoked that
           permit,30 which has given rise to this litigation.

For more than a dozen years, TransCanada diligently pursued a Presidential Permit—just

one of many permits and approvals it needed from the U.S. government and from the States

to complete Keystone XL. As this history shows, any company that might consider

building a trans-border pipeline will need to consider the likelihood of success in obtaining

the necessary permission. So long as uncertainty remains about the authority to grant and

revoke those permits, it will have a chilling effect on investment in new projects.

         The fundamental questions raised in this litigation—about the extent of the U.S.

President’s unilateral authority to block a pipeline project and the balance of powers among

the branches of government—thus transcend the specific dispute over the Keystone XL

Pipeline. They have ongoing importance for Saskatchewan because they inform the

prospects for future infrastructure development between the U.S. and Canada. And that

development remains critically important to Saskatchewan for all the reasons explained

above.




29
   Presidential Permit, “Authorizing TransCanada Keystone Pipeline, L.P., to Construct,
Connect, Operate, and Maintain Pipeline Facilities at the International Boundary Between
the United States and Canada,” 84 Fed. Reg. 13,101 (published Mar. 29, 2019).
30
   Executive Order 13,990, “Protecting Public Health and the Environment and Restoring
Science to Tackle the Climate Crisis,” 86 Fed. Reg. 7,037 (published Jan. 20, 2021).

                                             20
  Case 3:21-cv-00065 Document 111-1 Filed on 09/07/21 in TXSD Page 27 of 27




                                   CONCLUSION

       As noted above, the Saskatchewan takes no legal position on the merits of U.S.

law bur urges the Court to consider the important foreign interests at stake in this

litigation.

       Respectfully submitted this 7th day of September, 2021.

                            MCGUIREWOODS LLP

                            /s/ Yasser A. Madriz
                            Yasser A. Madriz
                            MCGUIREWOODS LLP
                            600 Travis Street, Suite 7500
                            Houston, TX 77002
                            Tel: (832) 255-6361
                            Fax: (713) 571-9652
                            ymadriz@mcguirewoods.com

                            Michael Francisco*
                            John S. Moran*
                            MCGUIREWOODS LLP
                            888 16th Street, N.W., Suite 500
                            Washington, DC 20006
                            Tel: (202) 857-1700
                            Fax: (202) 857-1737
                            mfrancisco@mcguirewoods.com
                            jmoran@mcguirewoods.com

                            Andrew F. Gann, Jr.*
                            MCGUIREWOODS LLP
                            800 East Canal Street
                            Richmond, VA 23219
                            Tel: (804) 775-1643
                            Fax: (804) 775-1061
                            agann@mcguirewoods.com

                            Attorneys for the Province of Saskatchewan

                            *Motions for admission pro hac vice forthcoming


                                             21
